DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   FW HEALTHCARE INVESTMENTS, LLC and ELIZABETH FAGO,
                       Appellants,

                                    v.

               WARREN HALLE and MARTHA D. HALLE,
                           Appellees.

                              No. 4D19-179

                         [December 12, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Meenu      Sasser,     Judge;    L.T.    Case     No.
502017CA012117XXXMB.

  Michel O. Weisz of Michel O. Weisz, P.A., Miami, for appellants.

   Andrew J. Pascale and Gary M. Singer of the Law Firm of Gary M.
Singer, P.A., Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.